In the Supreme Court of Georgia




                                    Decided: September 19, 2022


  S21Y0002. IN THE MATTER OF DAVID GODLEY RIGDON.

     PER CURIAM.

     The Court having reviewed the notice of compliance submitted

by the Office of the General Counsel of the State Bar of Georgia, and

it appearing that David Godley Rigdon (State Bar No. 443103) has

satisfied the conditions for reinstatement as specified by this Court,

see In the Matter of Rigdon, 310 Ga. 101 (849 SE2d 399) (2020), it is

hereby ordered that David Godley Rigdon be reinstated to practice law

in the State of Georgia.

     Reinstated. All the Justices concur.